Nebraska Advance Sheets
	              STATE EX REL. COUNSEL FOR DIS. v. NIMMER	107
	                          Cite as 286 Neb. 107

       State   of   Nebraska ex rel. Counsel for Discipline
           of the     Nebraska Supreme Court, relator,
                    v. John C. Nimmer, respondent.
                                ___ N.W.2d ___

                      Filed June 14, 2013.   No. S-13-076.

    Original action. Judgment of public reprimand.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    P er Curiam.
                       INTRODUCTION
   Respondent, John C. Nimmer, was admitted to the practice
of law in the State of Nebraska on September 17, 1993. At all
relevant times, he was engaged in the private practice of law
in Omaha, Nebraska. On January 31, 2013, the Counsel for
Discipline of the Nebraska Supreme Court filed formal charges
consisting of one count against respondent. In the one count,
it was alleged that by his conduct, respondent had violated his
oath of office as an attorney, Neb. Rev. Stat. § 7-104 (Reissue
2012), and Neb. Ct. R. of Prof. Cond. §§ 3-507.1 (communica­
tions concerning lawyer’s services) and 3-508.4(a) (miscon­
duct), along with other rules.
   On April 30, 2013, respondent filed a conditional admis­
sion pursuant to Neb. Ct. R. § 3-313 of the disciplinary rules,
in which he conditionally admitted that he had violated his
oath of office as an attorney and §§ 3-507.1 and 3-508.4(a)
and knowingly chose not to challenge or contest the truth of
the matters conditionally admitted and waived all proceedings
against him in connection therewith in exchange for a pub­
lic reprimand.
   The proposed conditional admission included a declaration
by the Counsel for Discipline, stating that respondent’s request
for public reprimand is appropriate.
   Upon due consideration, we approve the conditional admis­
sion and order that respondent be publicly reprimanded.
    Nebraska Advance Sheets
108	286 NEBRASKA REPORTS



                              FACTS
   The formal charges state that in April 2011 and there­
after, respondent maintained a Web site identified as
“www.nimmerlawoffice.com.” The purpose of the Web site
was to advertise the legal services of respondent to individ­
uals and businesses seeking to raise capital through individ­
ual investors to be located and provided by respondent and his
law firm.
   Respondent also marketed his services to individ­
uals and businesses through a Web site identified as
“www.nimmerlawscreening.com.” On this Web site, respond­
ent made the following statements which, according to the
formal charges, contain false and misleading information:
         “‘Properly Qualified Angel Investor — Fast’ With
      18 years of success we are the resource to get you the
      right angel investor — right now. Further, we make
      sure you are legally compliant. The angel investors we
      provide meet the required substantive-pre-existing rela­
      tionship requirements of the Securities and Exchange
      Commission (SEC). To learn more and to see if you
      qualify call a representative or fill out the form below.
      We’ll provide a consultation to determine if you are
      approved. If you qualify you’ll be speaking to interested
      angel investors very soon. Our abilities and competence
      in assisting clients [to] get angel investors is impres­
      sive. We believe, you will be like so many others —
      quite pleased with our practical approach in getting
      you in touch with pre-qualified investors. This pri­
      vate method of financing is often much more effective
      and, faster than other methods of financing. This is an
      Advertisement For a Law Firm Specializing in Private
      Funding for Angel Investors.
         “That being said, we have an unlimited number of
      wealthy investors plus new investors joining daily.
         “But, The Nimmer Law Office has the solution to that
      dilemma — our third party pre-screened investors! These
      investors are screened to meet the rigid requirements of
      the pre-existing relationship. You can now confidently get
                 Nebraska Advance Sheets
	          STATE EX REL. COUNSEL FOR DIS. v. NIMMER	109
	                      Cite as 286 Neb. 107

    all the investors you want because we have what is called
    the three point test . . . investors. . . .
       “Nimmer Law Office has all the requirements covered
    from initial legal structure to ongoing compliance/filing
    and the all important accredited investors with substan­
    tive, pre-existing relationships. In the final analysis, it
    is difficult to find better tools and investors than the
    Nimmer Law Office offers.
       “Q: What kind of results will I get?
       “A: All one can ethically do is look at the worst case
    scenario — And, it is probably not fair to either you
    or I to say you’ll be the worst ever. However, we have
    thousands of investors liquid at any given time in virtu­
    ally all industries, therefore the worst case scenario is we
    will provide you with at least one qualified investor per
    business day for the duration of [your] contract. Each
    will be interested in speaking with you about your invest­
    ment offer and will have the money on hand to invest
    with you.
       “Q: How much capital have you raised in the past?
       “A: We as a law firm never raise money! We make sure
    our clients are scheduled and on the phone with investors
    that are interested in their type of transaction and have the
    money to invest . . . .
       “Q: How long have you been operating?
       “A: 18 years[.]
       “Q: How many deals has Nimmer closed?
       “A: Many but we explicitly ask that the only thing you
    make your decision on are things that are actually tangi­
    ble and deliverable, not hopes, guess work, past successes
    or predictions. Therefore, below is the actual product you
    will be purchasing[:]
       1) A highly competent attorney
       2) Compliance with all regulatory bodies
       3) Qualified Investors
       4) A call center to screen and schedule appointments
    for your company
       5) Legal trust account and clearing service[.]”
    Nebraska Advance Sheets
110	286 NEBRASKA REPORTS



   In April 2011, a client and his business entity contacted
respondent based upon the Internet advertising set forth above.
On September 22, in reliance upon the advertising and the
promises made therein, the client entered into a letter of
engagement with respondent stating that respondent was to
provide legal services regarding the promotion of the client’s
business and to locate qualified investors. The client paid
respondent $12,500 at the time he entered into the employment
agreement with respondent.
   According to the formal charges, after entering into the
representation of the client and his business entity, and after
receiving the $12,500, respondent failed to provide the services
advertised on his Web site. In particular, respondent failed
to provide the qualified investors for which he was hired by
the client.
   The formal charges allege that respondent’s actions con­
stitute violations of his oath of office as an attorney as pro­
vided by § 7-104 and professional conduct rules, including
§§ 3-507.1 and 3-508.4(a).

                          ANALYSIS
   Section 3-313, which is a component of our rules govern­
ing procedures regarding attorney discipline, provides in per­
tinent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or part of
     the Formal Charge pending against him or her as deter­
     mined to be appropriate by the Counsel for Discipline
     or any member appointed to prosecute on behalf of the
     Counsel for Discipline; such conditional admission is
     subject to approval by the Court. The conditional admis­
     sion shall include a written statement that the Respondent
     knowingly admits or knowingly does not challenge or
     contest the truth of the matter or matters conditionally
     admitted and waives all proceedings against him or
     her in connection therewith. If a tendered conditional
                 Nebraska Advance Sheets
	          STATE EX REL. COUNSEL FOR DIS. v. NIMMER	111
	                      Cite as 286 Neb. 107

     admission is not finally approved as above provided, it
     may not be used as evidence against the Respondent in
     any way.
   Pursuant to § 3-313, and given the conditional admission,
we find that respondent knowingly does not challenge or
contest the matters conditionally admitted. We further deter­
mine that by his conduct, respondent violated conduct rules
§§ 3-507.1 and 3-508.4(a), as well as his oath of office as
an attorney licensed to practice law in the State of Nebraska.
Respondent has waived all additional proceedings against him
in connection herewith. Upon due consideration, the court
approves the conditional admission and enters the orders as
indicated below.
                       CONCLUSION
   Respondent is publically reprimanded. Respondent is
directed to pay costs and expenses in accordance with Neb.
Ct. R. §§ 3-310(P) and 3-323(B) within 60 days after the
order imposing costs and expenses, if any, is entered by
the court.
                             Judgment of public reprimand.